POULIOT, J.
This matter is before the Court on defendant’s motion for a new trial after a jury returned a verdict for the plaintiff.
Liability is the only feature argued at the hearing on the motion, so that the question of damages is not herein discussed.
The plaintiff’s claim is that, on March 2, 1932, at or about 6:25 P. M., one of its busses travelled along Steeple Street, in Providence; that on approaching Canal Street, the operator slowed down, observed traffic, let an automobile going north pass by, looked to the south, saw the headlights of the truck a “few hundred feet away”, up “near the monument”, and proceeded to cross Canal Street; that he came out in a straight line to the middle of Canal Street, then bore to his left; that the rear of the bus was from 20 to 30 feet west of the east curb line of Canal Street when it was struck in the middle of the left hand side by defendant’s truck; that the bus was fully lighted, with headlights and lights inside.
The defendant’s contention is that the bus. came out of Steeple Street on its left side of the road, at a speed of about 15 miles per hour, when the truck was within 15 feet from the bus; that the truck was going then about 12 miles per hour and could be stopped in 15 feet; that he applied his air brake and his emergency brake; that the collision occurred at a manhole, which was pointed out on the view, some 8 to 10 feet west of the southwest corner of these two streets.
We have here a cle^r conflict of evidence. Either contention could have been upheld by the jury. It evidently believed the claim of the plaintiff. As there is ample credible evidence to support this finding, it is the duty of the Court to sustain it.
Motion for a new trial denied.